UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11406 KADANT INC. (Exact name of registrant as specified in its charter) Delaware 52-1762325 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Technology Park Drive Westford, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (978) 776-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 26, 2013 Common Stock, $.01 par value PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements KADANT INC. Condensed Consolidated Balance Sheet (Unaudited) Assets March30, December29, (In thousands) Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $2,246 and $2,306 (Note 2) Inventories (Note 1) Unbilled contract costs and fees Other current assets Assets of discontinued operation Total Current Assets Property, Plant, and Equipment, at Cost Less: accumulated depreciation and amortization Other Assets Goodwill Total Assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 KADANT INC. Condensed Consolidated Balance Sheet (continued) (Unaudited) Liabilities and Stockholders’ Equity March30, December29, (In thousands, except share amounts) Current Liabilities: Current maturities of long-term obligations $ $ Accounts payable Accrued payroll and employee benefits Customer deposits Accrued warranty costs (Note 1) Deferred revenue Other current liabilities Liabilities of discontinued operation Total Current Liabilities Other Long-Term Liabilities Long-Term Obligations (Note 5) Commitments and Contingencies (Note 12) Stockholders’ Equity: Preferred stock, $.01 par value, 5,000,000 shares authorized; none issued – – Common stock, $.01 par value, 150,000,000 shares authorized; 14,624,159 shares issued Capital in excess of par value Retained earnings Treasury stock at cost, 3,418,492 and 3,493,546 shares ) ) Accumulated other comprehensive items (Note 8) ) ) Total Kadant Stockholders’ Equity Noncontrolling interest Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 KADANT INC. Condensed Consolidated Statement of Income (Unaudited) Three Months Ended March 30, March 31, (In thousands, except per share amounts) Revenues $ $ Costs and Operating Expenses: Cost of revenues Selling, general, and administrative expenses Research and development expenses Other expense – Operating Income Interest Income 94 Interest Expense ) ) Income from Continuing Operations Before Provision for Income Taxes Provision for Income Taxes (Note 4) Income from Continuing Operations Loss from Discontinued Operation (net of income tax benefit of $17 and $49) ) ) Net Income Net Income Attributable to Noncontrolling Interest ) ) Net Income Attributable to Kadant $ $ Amounts Attributable to Kadant: Income from Continuing Operations $ $ Loss from Discontinued Operation ) ) Net Income Attributable to Kadant $ $ Earnings per Share from Continuing Operations Attributable to Kadant (Note 3): Basic $ $ Diluted $ $ Earnings per Share Attributable to Kadant (Note 3): Basic $ $ Diluted $ $ Weighted Average Shares (Note 3): Basic Diluted Cash Dividend Declared per Common Share $ $ – The accompanying notes are an integral part of these condensed consolidated financial statements. 4 KADANT INC. Condensed Consolidated Statement of Comprehensive Income (Unaudited) Three Months Ended March 30, March 31, (In thousands) Net Income $ $ Other Comprehensive Items: Foreign Currency Translation Adjustment ) Pension and Other Post-Retirement Liability Adjustments, net (net of tax provision of $77 and $68 in 2013 and 2012, respectively) Deferred Gain on Hedging Instruments (net of tax provision of $29 and $86 in 2013 and 2012, respectively) ) Comprehensive Income Comprehensive Loss (Income) Attributable to Noncontrolling Interest 12 ) Comprehensive Income Attributable to Kadant $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 KADANT INC. Condensed Consolidated Statement of Cash Flows (Unaudited) Three Months Ended March 30, March 31, (In thousands) Operating Activities: Net income attributable to Kadant $ $ Net income attributable to noncontrolling interest 36 23 Loss from discontinued operation 29 61 Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation expense Benefit for recoveries on accounts receivable ) ) Gain on the sale of property, plant, and equipment ) ) Other items, net ) Changes in current assets and liabilities, net of effects of acquisition: Accounts receivable Unbilled contract costs and fees ) ) Inventories ) ) Other current assets ) ) Accounts payable 83 ) Other current liabilities (7
